Case 3:20-cv-12827-MAS-DEA Document 5-1 Filed 10/20/20 Page 1 of 1 PageID: 38




IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

                                                     :
MICHAEL PATRICK SIANOTM
                                                     :
                                                     :Document Filed Electronically
                      Plaintiff,                     :Civil Action No.: 3:20-cv-12827-MAS-DEA
         v.                                          :
                                                     :
M&T BANK,                                            :
PARKER McCAY P.A. LAW OFFICES et al.                 :
and all Unknown Parties                              :
                                                     :
                      Defendants.

                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on October 20, 2020, a true and correct copy of the

foregoing Notice of Appearance was sent via ECF Notification and United States First Class

Mail, postage pre-paid, as follows:

                                      Michael Patrick SianoTM
                                      102 Haines Street East
                                      Lanoka Harber, New Jersey 08734
                                      Pro Se Plaintiff


       I certify under penalty of perjury that the foregoing is true and correct.

Dated: October 20, 2020                                /s/ James P. Berg




                                                 2
